FILED
                            NOT FOR PUBLICATION                            OCT 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


NAZIE AZAM,                           )      No. 12-56848
                                      )
       Plaintiff – Appellant,         )      D.C. No. 8:12-cv-01732-JST-MLG
                                      )
       v.                             )      MEMORANDUM*
                                      )
BANK OF AMERICA, NATIONAL )
ASSOCIATION; U.S. BANK, as            )
successor trustee to Bank of America, )
N.A. as successor by merger to        )
LaSalle Bank N.A. as trustee for      )
WaMu Mortgage Pass-Through            )
Certificates Series 2006-AR-12        )
Trust,                                )
                                      )
       Defendants – Appellees.        )
                                      )

                   Appeal from the United States District Court
                       for the Central District of California
                Josephine Staton Tucker, District Judge, Presiding

                            Submitted October 7, 2013**
                               Pasadena, California


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
Before: FERNANDEZ, PAEZ, and HURWITZ, Circuit Judges.

      Nazie Azam appeals the district court’s denial of her application for a

temporary restraining order (TRO) and her application for reconsideration of that

denial. We affirm.

      The district court denied the TRO because based on the information before

it, the district court determined that Azam could not meet the standards for a grant

of injunctive relief. See Winter v. Natural Res. Def. Council, 555 U.S. 7, 20, 129

S. Ct. 365, 374, 172 L. Ed. 2d 249 (2008); Dev. Servs. Network v. Douglas, 666

F.3d 540, 544 (9th Cir. 2011); Alliance for the Wild Rockies v. Cottrell, 632 F.3d

1127, 1134–35 (9th Cir. 2011). We review its decision for abuse of discretion.

See Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.

2003) (en banc) (per curiam); Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush &

Co., Inc., 240 F.3d 832, 839 & n.7 (9th Cir. 2001). The district court did not abuse

its discretion when it determined that on the record before it Azam’s rights

regarding the property in question were properly part of her bankruptcy

proceeding. See 28 U.S.C. § 157(a); In re Reference of Cases and Proceedings,

General Order No. 266 (C.D. Cal. 1984), superseded by In re Reference of Cases

and Proceedings, General Order No. 13-05 (C.D. Cal. 2013); see also Celotex

Corp. v. Edwards, 514 U.S. 300, 313, 115 S. Ct. 1493, 1501, 131 L. Ed. 2d 403

                                          2
(1995); cf. Kashani v. Fulton (In re Kashani), 190 B.R. 875, 884–85 (B.A.P. 9th

Cir. 1995). Moreover, it did not abuse its discretion in deciding that based on the

record before it, Azam improperly sought to enjoin the state court’s enforcement

proceedings. See 28 U.S.C. § 2283; see also County of Imperial v. Munoz, 449

U.S. 54, 58–59, 101 S. Ct. 289, 292, 66 L. Ed. 2d 258 (1980). Nor on this record

did it abuse its discretion when it determined that Azam improperly sought to have

it review and overturn a state court decision. See D.C. Court of Appeals v.

Feldman, 460 U.S. 462, 482–86, 103 S. Ct. 1303, 1315–17, 75 L. Ed. 2d 206

(1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415–16, 44 S. Ct. 149, 150, 68 L.

Ed. 362 (1923); Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 858–59 (9th Cir.

2008); Noel v. Hall, 341 F.3d 1148, 1164 (9th Cir. 2003). In fine, we are unable to

say that the district court abused its discretion when it denied a TRO at this early

point in the litigation.3

       AFFIRMED.




       3
        We decline to consider documents and other evidence which was not before
the district court when it ruled.

                                          3